Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 10,485,045 (hereinafter referred to as ‘045) in view of Yang (US 2015/0341865).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and/or subsets of one another.
Regarding claim 9, ‘045 describes a method performed by a terminal in a wireless communication system, the method comprising:
identifying that a first physical random access channel (PRACH) transmission on a first cell associated with a master cell group is overlapped with a second PRACH transmission on a second cell associated with a secondary cell group in a time domain and a sum of a transmission power determined for the first PRACH transmission on the first cell and a transmission power determined for the second PRACH transmissions on the second cell exceeds a configured maximum transmission power for the terminal;
performing the first PRACH transmission on the first cell based on the transmission power determined for the first PRACH transmission;
reducing the transmission power determined for the second PRACH transmission;
performing the second PRACH transmission on the second cell based on the reduced transmission power;
identifying that no random access response for the second PRACH transmission is received for a predetermined time;
identifying a transmission power for the second PRACH transmission on the second cell based on skipping an increase of a counter associated with a transmission power for the second PRACH transmission; and
performing the second PRACH transmission on the second cell based on the identified transmission power after identifying that no random access response for the second PRACH transmission is received (claim 1 subset + reworded).
‘045 describes adjusting the transmission power, but fails to further explicitly describe:
reducing the transmission power.
Yang also describes controlling uplink power in wireless communications (title & abstract), further describing:
reducing the transmission power (fig. 15 & para. 214, in case of PRACH timing overlap, powers for PRACH may be reduced).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmission power adjustment of ‘045 to be a reduction as in Yang.
The motivation for combining the teachings is that allows power for the UL transmission(s) in the PCell (group) and/or the SCell (group) be controlled (para. 133).
Regarding claim 10, ‘045 describes:
in case that no random access response for the first PRACH transmission is received for a first predetermined time, identifying a transmission power for the first PRACH transmission on the first cell based on increasing a counter associated with the transmission power for the first PRACH transmission and performing the first PRACH transmission on the first cell based on the identified transmission power for the first PRACH transmission on the first cell (claim 1 subset).
Regarding claim 11, ‘045 describes:
wherein the transmission power determined for the first PRACH transmission is determined based on a counter associated with a transmission power for the first PRACH transmission, an initial PRACH transmission power for the first cell, a power offset value based on a preamble format for the first cell, and a power ramping factor for the first cell (claim 2 subset in view of claim 1).
Regarding claim 12, ‘045 describes:
wherein the transmission power determined for the second PRACH transmission is determined based on the counter associated with the transmission power for the second PRACH transmission, an initial PRACH transmission power for the second cell, a power offset value based on a preamble format for the second cell, and a power ramping factor for the second cell (claim 3 subset in view of claim 1).
Regarding claim 13, ‘045 describes:
wherein the reducing of the transmission power determined for the second PRACH transmission comprises:
reducing the transmission power for the second PRACH transmission to maintain the sum of the transmission power determined for the first PRACH transmission on the first cell and the transmission power determined for the second PRACH transmission on the second cell below the configured maximum transmission power for the terminal (claim 6 reworded).
Regarding claim 14, ‘045 describes:
wherein the identified transmission power for the second PRACH transmission on the second cell is determined as a smaller value of a second configured maximum transmission power for the second cell and the transmission power which is determined based on the counter associated with the transmission power for the second PRACH transmission (claim 5, reworded, where number = counter).
Regarding claim 15, ‘045 describes:
wherein the identified transmission power for the first PRACH transmission on the first cell is determined as a smaller value of a first configured maximum transmission power for the first cell and the transmission power which is determined based on the counter associated with the transmission power for the first PRACH transmission (claim 4, reworded).

Claims 16-22 are terminal (apparatus) claims including transceiver & controller, and comprises limitation recited in method claims 9-15.  Since Yang also describes method being incorporated by terminal (para. 6), it is rejected under the same rationale.

Note: the above ODP rejection may alternatively use Ahn (US 2014/0050205) in place of Yang as the secondary reference in rejecting the additional selected features (see Yang, abstract).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon overcoming the above Obvious Double Patenting rejection, the claims are allowed as, similar to the previous parent patent claim language, there are no prior art that may fulfill all features set forth in independent claims 9 and 16. Best efforts has been made in attempt for a 103 rejection as follows:
Ahn (US 2014/0050205) describes a method performed by a terminal in a wireless communication system, the method comprising:
identifying that a first physical random access channel (PRACH) transmission on a first cell associated with a master cell group is overlapped with a second PRACH transmission on a second cell associated with a secondary cell group in a time domain and a sum of a transmission power determined for the first PRACH transmission on the first cell and a transmission power determined for the second PRACH transmissions on the second cell exceeds a configured maximum transmission power for the terminal (abstract & para. 11, determining/ensuring that sum of transmission power of first uplink (UL) channel belonging to first TA group of first serving cell and transmission power of second UL channel belonging to second TA group of second serving cells which overlap with each other not to exceed maximum transmission power of wireless device (terminal), the UL channel comprising PRACH, para. 14 or 109);
Ahn ensures that to exceed maximum transmit power by having transmit power of lower priority channel(s) reduced (para. 147 & 154) or all channels may be reduced, but fails to further explicitly describe:
performing the first PRACH transmission on the first cell based on the transmission power determined for the first PRACH transmission; reducing the transmission power determined for the second PRACH transmission; performing the second PRACH transmission on the second cell based on the reduced transmission power.
Feuersanger (US 2013/0058315) also describes wireless transmit power control (title), further describing:
performing the first UL transmission on the first cell based on the transmission power determined for the first UL transmission; reducing the transmission power determined for the second UL transmission; performing the second UL transmission on the second cell based on the reduced transmission power (abstract).

However, tertiary prior art fails to further describe:
identifying that no random access response for the second PRACH transmission is received for a predetermined time;
identifying a transmission power for the second PRACH transmission on the second cell based on skipping an increase of a counter associated with a transmission power for the second PRACH transmission; and
performing the second PRACH transmission on the second cell based on the identified transmission power after identifying that no random access response for the second PRACH transmission is received.
Closest prior art, prior art Feuersanger, describing power scaling for UL PRACH transmission performing RACH procedures (abstract), and separated describing retransmission of preamble in next PRACH opportunity considering a potentially back-off period if random access response not received within a given timer window (para. 154), or previously cited Hakola (US 2015/0271765) describing UL power scaling between the overlapping MeNB and SeNB to the mobile, and Haim (US 8,873,443) or (US 9,503,989) each describing power control/scaling if a sum of transmit power in an overlapping porting exceeding a configured maximum WTRU output power during the overlap, in combination with Ahn, fail to render the additional above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yang (US 2015/0341864) also describing same aspects of limiting maximum power due to overlap of uplink transmission by reducing the transmission power of second UL for the second cell group, Hwang (US 2016/0212786) describing that if power consumed in transmission exceeds maximum transmission power of the UE, transmission power scaling is done for transmitting SRS (para. 238), Blankenship (US 2016/0255593) describing UL power sharing in dual connectivity where assigning the first transmission power to the first link and the second transmission power to the second link comprises assigning a first maximum transmit power level to the first link and assigning remaining power to second link (para. 70), Ahn (US 2014/0050205) describing controlling first & second uplink transmission channel power wherein sum of powers in overlapping portion is decided not to exceed max transmission power, Guo (US 2017/0303289) describing UL prioritizing channel processing wherein determining UL channels exceeds max power support or not, Gao (US 2013/0029657) describing UL power control based on at least one reference transmission within multiple transmission points, and Kwon (US 2015/0319703) describing controlling uplink transmission power in a multiple element carrier wave system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469